DETAILED ACTION	
In Applicant’s Response dated 1/4/2021, Applicant amended claims 1 to 20 and added 21 to 24; and argued against all rejections previously set forth in the Office action dated 10/1/2020.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with regard to 5-16 filed 1/42/2021 have been fully considered but they are not persuasive. 
Applicant argues that: 
In the Office Action, the Examiner appears to equate these suggestions with the claimed complimentary help action. However, a suggestion is not a complimentary help action. According to the claim, the complimentary help action “outputs a predefined response to educate the user about the assistive action.” A suggestion is not a predefined response, nor does a suggestion educate a user about an assistive action.

The term help action is not specifically defined, it is therefore subject to broadest interpretation reasonable. The limitation is clearly and specifically taught in Cheyer wherein if the system determines that the user would need help action it would output a predetermined message to educate the user about the assistive action such “for what  Therefore applicant’s argument is unpersuasive.  




Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Applicant first states that “wherein the match confidence for the candidate skill is assessed to be higher than a match confidence of another candidate skill  of the plurality of candidate skills based, at least in part, on the candidate skill having a lower utilization frequency when compared to a utilization frequency of  the another candidate skill of the plurality of candidate skills.” So it is seems that the match confidence is based on comparison between the candidate skill and another candidate skill.  
However later applicant states that “based on determining that the match confidence of the candidate skill exceeds a predefined match confidence threshold and on determining the match confidence of the candidate skill is higher than the match 
So in this part of the applicant is separating match confidence of the candidate skill with predefined match confidence threshold and the match confidence when comparing with another candidate skill. It is unclear what the difference are between these two since the match confidence of the candidate skill with the predefined match confidence threshold is also based on comparing with the another candidate skill. 
It is unclear whether the match confidence is based on the comparison between the query and reference query, or whether the match confidence is based the comparison and the utilization frequency. It is unclear whether the frequency is taken into consideration only when comparing the candidate skill and the another candidate skill or it is always considered when determining a match confidence. 
	Claim 21 is rejected for the same reason. 
Claims 1-4, 21-24 would be allowable if rewritten or amended to overcome the 112 patenting rejection(s) set forth in this Office Action. 

	

Claims 5-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheyer et al., Pub. NO.: 2013/0110520A1, in view of Drake, Pub. No: 2019/0164193.  

With regard to claim 5:
paragraph 255: “In at least one embodiment, semantic paraphrases of recent inputs, request, or results may be matched against the current input. For example, if the user had previously request "live music" and obtained concert listing, and then typed "music" in an active input elicitation environment, suggestions may include "live music" and/or "concerts". [0256] Long term personal memory 1054, which may be used to suggest matching items from long term memory. Such matching items may include, for example, one or more or any combination of: domain entities that are saved (e.g., "favorite" restaurants, movies, theaters, venues, and the like), to-do items, list items, calendar entries, people names in contacts/address books, street or city names mentioned in contact/address books, and the like.”);  wherein at least one candidate skill of the plurality of candidate skills is associated with: an assistive action that performs an operation to assist a user (Cheyer paragraph 87 and 88: “For example, the user may provide input to assistant 1002 such as "I need to wake tomorrow at 8 am". Once assistant 1002 has determined the user's intent, using the techniques described herein, assistant 1002 can call external services 1360 to interface with an alarm clock function or application on the device. Assistant 1002 sets the alarm on behalf of the user. In this manner, the user can use assistant 1002 as a replacement for conventional mechanisms for setting the alarm or performing other functions on the device.)  ; a reference context previously associated with the assistive action (Cheyer paragraph 86: “In addition, in one embodiment, servers 1340 can call external services 1360 when needed to obtain additional information or refer to store data concerning previous interactions with particular users. Communications with external services 1360 can take place, for example, via network 1361. In various embodiments, external services 1360 include web-enabled services and/or functionality related to or installed on the hardware device itself. For example, in an embodiment where assistant 1002 is implemented on a smartphone or other electronic device, assistant 1002 can obtain information stored in a calendar application ("app"), contacts, and/or other sources.”);  and a complementary help action  associated with the assistive action, wherein the complementary help action  outputs a predefined response to educate the user about the assistive action (paragraph 464 to 470: “Referring now to FIGS. 30 and 31, there are shown screen shots illustrating an example of various types of functions, operations, actions, and/or other features which may be provided by dialog flow processor component(s) according to one embodiment. 
As shown in screen 3001, user requests a dinner reservation by providing speech or text input 3002 "book me a table for dinner". Assistant 1002 generates a prompt 3003 asking the user to specify time and party size. Once these parameters have been provided, screen 3101 is shown. Assistant 1002 outputs a dialog box 3102 indicating that results are being presented, and a prompt 3103 asking the user to click a time. Listings 3104 are also displayed. 
.”), recognizing a current context associated with the user (paragraph 143: “In addition, time may be used in the context of user requests, such as for instance, to interpret phrases such as "in an hour" and "tonight". [0144] Compass, accelerometer, gyroscope, and/or travel velocity data, as well as other sensor data from mobile or handheld devices or embedded systems such as automobile control systems. This may also include device positioning data from remote controls to appliances and game consoles. [0145] Clicking and menu selection and other events from a graphical user interface (GUI) on any device having a GUI. Further examples include touches to a touch screen. [0146] Events from sensors and other data-driven triggers, such as alarm clocks, calendar alerts, price change triggers, location triggers, push notification onto a device from servers, and the like.”); determining a match confidence for the at least one candidate skill of the plurality of  candidate skills (paragraph 255: “In at least one embodiment, semantic paraphrases of recent inputs, request, or results may be matched against the current input. For example, if the user had previously request "live music" and obtained concert listing, and then typed "music" in an active input elicitation environment, suggestions may include "live music" and/or "concerts". [0256] Long term personal memory 1054, which may be used to suggest matching items from long term memory. Such matching items may include, for example, one or more or any combination of: domain entities that are saved (e.g., "favorite" restaurants, movies, theaters, venues, and the like), to-do items, list items, calendar entries, people names in contacts/address books, street or city names mentioned in contact/address books, and the like.”);  and causing execution of  the complementary help action responsive to the match confidence not exceeding a predefined match confidence threshold (paragraph 474: “In 310, dialog flow processor component(s) 1080 determine whether this interpretation of user intent is supported strongly enough to proceed, and/or if it is better supported than alternative ambiguous parses. In the current example, the interpretation is strongly supported, with no competing ambiguous parses. If, on the other hand, there are competing ambiguities or sufficient uncertainty, then step 322 is performed, to set the dialog flow step so that the execution phase causes the dialog to output a prompt for more information from the user.”).
Cheyer does not disclose the aspect wherein the match confidence indicating a quality of match between the current context and the reference context of the candidate skill. 
However Drake discloses the aspect of recognizing a current context of the user operating a previously-trained machine learning classifier to assess a match confidence for each candidate result of the plurality of available skills, the match confidence indicating a quality of match between the current context and the reference context of the candidate skill (Drake paragraph 20: “In one example, the PSC system may use the one or more trained machine learning models to determine a similarity between the search metadata of a client-initiated search and instances of historical search metadata associated with the client. In doing so, the PSC system may determine a search context based at least in part on the similarity between the search metadata and an instance of historical search metadata being greater than a predetermined similarity threshold. In some examples, the PSC system may assign a similarity score to each instance of historical search metadata based on a degree of correlation to the search metadata of the client-initiated search. The similarity score may be an alpha-numeric expression (i.e., 0 to 10, or A to F), a descriptive expression (i.e., low, medium, or high), based on color (i.e., red, yellow, or green), or any other suitable scale that reflects a degree of correlation between the search metadata and instance of historical search metadata. Further, the predetermined similarity threshold may correspond to a mean-value similarity score (i.e., 5, C, medium, or yellow). A mean-value similarity score may reflect a correlation of some, but not all, components of search metadata (i.e., IP address accessed by a client device subsequent to a client-initiated search, number of bits of character string, time-stamp that corresponds to the client-initiated search, device identifier, and/or so forth). A similarity score that is above the predetermined similarity threshold (i.e., 6 to 10, high, or green) may be considered as having a good correlation of at least half of the components of search metadata. Alternatively, a similarity score that is less than the predetermined similarity threshold (i.e., 0 to 4, low, or red) may reflect a correlation of less than half of the components of search metadata. In various examples, the predetermined similarity threshold may be set by an operator of the PSC system, an operator of the telecommunications network, or a combination of both.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Drake to Cheyer so the system can quickly find the skill that are rarely used and treat it appropriately with the information.--



With regard to claims 6 and 18:
(Cheyer paragraph 1016: “In one embodiment, assistant 1002 attempts to resolve ambiguities via suggestions. For example, if the set of current interpretations of user intent is too ambiguous 310, then suggestions are one way to prompt for more information 322. In one embodiment, for constrained selection tasks, assistant 1002 factors out common constraints among ambiguous interpretations of intent 290 and presents the differences among them to the user. For example, if the user input includes the word "cafe" and this word could match the name of a restaurant or the type of restaurant, then assistant 1002 can ask "did you mean restaurants named `cafe` or `cafe restaurants`?"”); the operation to assist the user pertains to the seed query; and the current context of the user includes a user query received via a natural language user interface(Cheyer paragraph 139: “Examples of different types of input data/information which may be accessed and/or utilized by intelligent automated assistant 1002 may include, but are not limited to, one or more of the following (or combinations thereof): [0140] Voice input: from mobile devices such as mobile telephones and tablets, computers with microphones, Bluetooth headsets, automobile voice control systems, over the telephone system, recordings on answering services, audio voicemail on integrated messaging services, consumer applications with voice input such as clock radios, telephone station, home entertainment control systems, and game consoles. [0141] Text input from keyboards on computers or mobile devices, keypads on remote controls or other consumer electronics devices, email messages sent to the assistant, instant messages or similar short messages sent to the assistant, text received from players in multiuser game environments, and text streamed in message feeds.). 

With regard to claims 7 and 19:
Cheyer and Drake disclose The method of claim 5, wherein: the reference context includes a historical activity context including state data of a computer service, the state data associated with a recognized activity of a historical user of the computer service; the operation to assist the user pertains to the recognized activity (Cheyer paragraph 255: “In at least one embodiment, semantic paraphrases of recent inputs, request, or results may be matched against the current input. For example, if the user had previously request "live music" and obtained concert listing, and then typed "music" in an active input elicitation environment, suggestions may include "live music" and/or "concerts". [0256] Long term personal memory 1054, which may be used to suggest matching items from long term memory. Such matching items may include, for example, one or more or any combination of: domain entities that are saved (e.g., "favorite" restaurants, movies, theaters, venues, and the like), to-do items, list items, calendar entries, people names in contacts/address books, street or city names mentioned in contact/address books, and the like.”); executing; and the current context of the user includes a current activity context including state data of the computer service, the state data indicating the user is using the computer service to engage in the recognized activity (Cheyer paragraph 143: “In addition, time may be used in the context of user requests, such as for instance, to interpret phrases such as "in an hour" and "tonight". [0144] Compass, accelerometer, gyroscope, and/or travel velocity data, as well as other sensor data from mobile or handheld devices or embedded systems such as automobile control systems. This may also include device positioning data from remote controls to appliances and game consoles. [0145] Clicking and menu selection and other events from a graphical user interface (GUI) on any device having a GUI. Further examples include touches to a touch screen. [0146] Events from sensors and other data-driven triggers, such as alarm clocks, calendar alerts, price change triggers, location triggers, push notification onto a device from servers, and the like.”). 

With regard to claims 8 and 20:
Cheyer and Drake disclose The method of claim 5, wherein the instructions defining the complementary help action of the candidate skill are executed proactively, responsive to assessing a match confidence for the candidate skill (Cheyer paragraph 474: “In 310, dialog flow processor component(s) 1080 determine whether this interpretation of user intent is supported strongly enough to proceed, and/or if it is better supported than alternative ambiguous parses. In the current example, the interpretation is strongly supported, with no competing ambiguous parses. If, on the other hand, there are competing ambiguities or sufficient uncertainty, then step 322 is performed, to set the dialog flow step so that the execution phase causes the dialog to output a prompt for more information from the user.”). 


Cheyer and Drake disclose The method of claim 5, wherein: the current context of the user includes a user preference; and assessing the match confidence includes assessing a higher match confidence for the candidate skill based on the assistive action satisfying the user preference (Cheyer paragraph 474: “In 310, dialog flow processor component(s) 1080 determine whether this interpretation of user intent is supported strongly enough to proceed, and/or if it is better supported than alternative ambiguous parses. In the current example, the interpretation is strongly supported, with no competing ambiguous parses. If, on the other hand, there are competing ambiguities or sufficient uncertainty, then step 322 is performed, to set the dialog flow step so that the execution phase causes the dialog to output a prompt for more information from the user.”). 

With regard to claim 10:
Cheyer and Drake disclose The method of claim 5, wherein: the current context of the user includes, for each available skill of the plurality of available skills, a utilization frequency indicating a degree of past utilization of the available skill by the user; and assessing the match confidence includes assessing a higher match confidence for the candidate skill based on the candidate skill having a relatively lower utilization frequency. (Ru paragraph 33: “The terminal device may monitor the usage activity of the plurality of applications local installed on the terminal device during the daily use of these applications, and then select the candidate application based on predetermined activity parameters associated with the candidate application. For example, the predetermined parameters may be user selection or an activation status thereof, such as an activation frequency and/or a period of deactivation time of the candidate application. For example, a user of the terminal device may select an application from the plurality of locally installed applications as the candidate application to uninstall and back-up. For example, the terminal device may determine a frequency that an application is used and run (i.e., an activation frequency) on the terminal device. If the application has not been activated (i.e., used) over a predetermined frequency (e.g., if the application in average was not used once a week), the terminal device may select the application as the candidate application to be uninstalled and backed up. In another example, the terminal device may also determine the candidate application based on a period of time that an application has been deactivated. For example, if an application has not been used (i.e., not run by the terminal device) over a predetermined period of time (e.g., a month), the terminal device may select the application as the candidate application. Further, the terminal device may combine the deactivation period and activation frequency in selecting a candidate application. For example, the terminal device may only select those local applications that have not been activated over a month and the average activation frequencies are lower than one time per week as candidate applications.”).  

With regard to claim 11:
(Cheyer paragraph 314 to 316: “A ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of intelligent automated assistant 1002. Any sources of constraints on user input may be used. For example, in one embodiment, assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model, task flow model, and/or dialog model, and/or the like: it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models. For example, if speech-to-text service 122 generates the two candidate interpretations "italian food for lunch" and "italian shoes for lunch", the ranking by semantic relevance 126 might rank "italian food for lunch" higher if it better matches the nodes assistant's 1002 active ontology 1050 (e.g., the words "italian", "food" and "lunch" all match nodes in ontology 1050 and they are all connected by relationships in ontology 1050, whereas the word "shoes" does not match ontology 1050 or matches a node that is not part of the dining out domain network). In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130. If no interpretation ranks above a specified threshold, possible candidate interpretations of speech 134 are presented 132 to the user. The user can then select 136 among the displayed choices. ”). 


With regard to claim 13:
Cheyer and Drake disclose The method of claim 5, wherein outputting the predefined response to educate the user about the assistive action includes outputting, via a natural language user interface, a natural language description of the assistive action(Cheyer paragraph 1016: “In one embodiment, assistant 1002 attempts to resolve ambiguities via suggestions. For example, if the set of current interpretations of user intent is too ambiguous 310, then suggestions are one way to prompt for more information 322. In one embodiment, for constrained selection tasks, assistant 1002 factors out common constraints among ambiguous interpretations of intent 290 and presents the differences among them to the user. For example, if the user input includes the word "cafe" and this word could match the name of a restaurant or the type of restaurant, then assistant 1002 can ask "did you mean restaurants named `cafe` or `cafe restaurants`?"”). 

With regard to claim 14:
Cheyer and Drake disclose The method of claim 5, wherein the predefined response to educate the user about the assistive action indicates an exemplary query responsive to which the computerized personal assistant is programmed to perform the assistive action (Cheyer paragraph 1016: “In one embodiment, assistant 1002 attempts to resolve ambiguities via suggestions. For example, if the set of current interpretations of user intent is too ambiguous 310, then suggestions are one way to prompt for more information 322. In one embodiment, for constrained selection tasks, assistant 1002 factors out common constraints among ambiguous interpretations of intent 290 and presents the differences among them to the user. For example, if the user input includes the word "cafe" and this word could match the name of a restaurant or the type of restaurant, then assistant 1002 can ask "did you mean restaurants named `cafe` or `cafe restaurants`?").

With regard to claim 15:
Cheyer and Drake disclose The method of claim 5, wherein the complementary help action further defines a disambiguating question, the method further comprising: outputting, via a natural language user interface (NLUI), the disambiguating question; receiving, via the NLUI, an answer to the disambiguating question; and responsive to receiving the answer, operating the computerized personal assistant to execute the instructions defining the assistive action of the candidate skill (Cheyer paragraph 88: “If the user's requests are ambiguous or need further clarification, assistant 1002 can use the various techniques described herein, including active elicitation, paraphrasing, suggestions, and the like, to obtain the needed information so that the correct servers 1340 are called and the intended action taken. In one embodiment, assistant 1002 may prompt the user for confirmation before calling a servers 1340 to perform a function. In one embodiment, a user can selectively disable assistant's 1002 ability to call particular servers 1340, or can disable all such service-calling if desired.”).
. 

With regard to claim 16:
Cheyer and Drake disclose The method of claim 5, further comprising: receiving a training example context; for an available skill of the plurality of available skills: operating the previously-trained machine learning classifier to assess a training confidence indicating a quality of match between the training example context and a first training reference context previously associated with the available skill, wherein the training confidence does not exceed the predefined match confidence threshold; receiving, from a trainer, a second training reference context; and updating the computer database to associate the second training reference context with the assistive action of the available skill. (Cheyer paragraph 1016: “In one embodiment, assistant 1002 attempts to resolve ambiguities via suggestions. For example, if the set of current interpretations of user intent is too ambiguous 310, then suggestions are one way to prompt for more information 322. In one embodiment, for constrained selection tasks, assistant 1002 factors out common constraints among ambiguous interpretations of intent 290 and presents the differences among them to the user. For example, if the user input includes the word "cafe" and this word could match the name of a restaurant or the type of restaurant, then assistant 1002 can ask "did you mean restaurants named `cafe` or `cafe restaurants`?"”).

Claim 17 is rejected for the same reason as claim 5. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179